Michael J. Kelly, J.
(dissenting). I disagree ■with the majority’s conclusion that there is no genuine issue of fact regarding whether the decedent Dines was visibly intoxicated at the time he was served liquor by defendant’s bar. Eyewitness testimony of visible intoxication is not required to establish a dramshop claim; visible intoxication may be proven by circumstantial evidence and the *541inferences drawn therefrom. Heyler v Dixon, 160 Mich App 130, 145-146; 408 NW2d 121 (1987).
Review of the evidence presented to the circuit judge indicates an issue of fact regarding whether Dines was visibly intoxicated when defendant served him alcohol. Dines had been drinking since 3:30 that afternoon. He had been drinking either beer or beer with whiskey and had driven wildly prior to going to defendant’s bar. In fact, one of decedent’s passengers, Louie Pascaro, demanded to be let off because of decedent’s driving, complaining that he did not want to get killed. The amount of drinking indicated by the witnesses Wylie and Baltrip, along with decedent’s maniacal driving prior to going to the bar and after leaving the bar, certainly indicated that he was drunk, and probably visibly so. Baltrip testified at deposition that they left defendant’s bar because he felt that decedent and Wylie were too loud and boisterous, which would also indicate visible intoxication. Decedent’s blood alcohol content was 0.24 percent at the time of this accident. An affidavit of an expert witness was presented which stated that there was a probability in excess of ninety percent that an adult with that high a blood alcohol content would manifest visible signs of intoxication. Although a chronic drunkard may not have indicated visible signs of intoxication with that level of blood alcohol, I believe that the question of whether decedent was a chronic drunkard is an inference to be drawn by the jury rather than by the trial court or the Court of Appeals on review. The evidence presented, and the inferences drawn from it, create a material question of fact upon which reasonable minds could differ. The circuit court erred by granting summary disposition to defendant.
I would reverse and reinstate plaintiffs’ claims.